Citation Nr: 1121708	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss, rated 0 (zero) percent disabling prior to August 26, 2010.

2.  Entitlement to an increased rating for a bilateral hearing loss, rated 20 percent disabling effective August 26, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from October 1963 to October 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

As the appeal involves a request for a higher initial rating following the grant of service connection for hearing loss, the Board has characterized this matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In April 2010, the Board remanded this matter for further development.  Following the development, the Appeals Management Center (AMC) in a April 2011 rating action, increased the rating for a bilateral hearing loss to 20 percent, effective August 26, 2010.  Applicable law mandates that when a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  Prior to August 26, 2010, the Veteran's hearing loss based on the March 2005 VA audiometric examination when applied to Table VII revealed a noncompensable rating. 

3.  Effective August 26, 2010, the Veteran's hearing loss based on the August 2010 VA audiometric examination when applied to Table VII revealed a twenty percent rating. 


CONCLUSION OF LAW

1.  Prior to August 26, 2010, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  Effective August 26, 2010, the criteria for an initial rating in excess of twenty percent rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in June 2004, March 2006, April 2010   Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The claim for a higher initial evaluation for a bilateral hearing loss is a downstream issue from the grant of service connection.  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  38 C.F.R. § 3.159(b) (2008).  In this case, however, the Veteran was provided with additional notice of what evidence was required to meet the criteria for a higher rating for a hearing loss.  

The Court has found that the VCAA notice requirements apply to all elements of a claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice as to this matter was provided in March 2006.

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010)

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Factual Background and Analysis

Effective August 23, 2003, the Social Security Administration (SSA) determined that the Veteran was disabled due to chronic heart disease.  SSA records have been obtained, and include audiology testing reports.

A March 2005 rating action awarded the Veteran service connection and assigned a noncompensable (zero percent) rating for a bilateral hearing loss.  The award was based on evidence of hazardous noise exposure during service, and the opinion of the February 2005 VA examiner which concluded that it was at least as likely as not that a portion of the Veteran's high frequency hearing loss was due to the noise he was exposed to during combat in Vietnam.  
VA audiology outpatient treatment records dated in July 2004 noted a bilateral high frequency sensorineural hearing loss.  A hearing evaluation was recommended.  In August 2004, the Veteran was fitted with hearing aids and instructed on their care and maintenance. 

During the VA authorized audiology evaluation performed in February 2005, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
25
50
75
90
60
LEFT
20
30
50
70
85
59

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.

Applying the method for evaluating hearing loss to the results of the March 2005 VA examination, the puretone threshold averages, when applied to Table VI, reveal Level II hearing in right ear, and Level II hearing in the left ear.  Application of these findings to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

VA outpatient treatment records dated through July 2010 do not include any hearing tests other than those discussed in this decision. 

On August 26, 2010, the Veteran was afforded a VA audiology examination.  Pure tone thresholds, in decibels, were measured as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
35
40
65
70
95
68
LEFT
30
40
70
80
85
69

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

The evaluation of bilateral hearing loss is increased to 20 percent disabling effective August 26, 2010.  The VA audiometric examination report of that date showed the left ear with 92 percent discrimination.  Decibel (dB) loss at the puretone threshold of 1000 Hertz (Hz) was 40, with a 70 dB loss at 2000 Hz, a 80 dB loss at 3000 Hz, and a 85 dB loss at 4000 Hz.  The average decibel loss is 68.8 in the left ear.  Table VIa under 38 CFR 4.85 provides a roman numeral V for the left ear based on its puretone threshold average.  The right ear showed a speech discrimination of 92 percent.  Decibel (dB) loss at the puretone threshold of 1000 Hertz (Hz) was 40, with a 65 dB loss at 2000 Hz, a 70 dB loss at 3000 Hz, and a 95 dB loss at 4000 Hz.  The average decibel loss is 67.5 in the right ear.  Table VIa under 38 CFR 4.85 provides a roman numeral V for the right ear based on its puretone threshold average.  A 20 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row V, the better ear, with column V, the poorer ear.

An evaluation of 20 percent was assigned effective August 26, 2010 because the left ear had an average decibel loss of 68.8 and the right ear had an average decibel loss of 67.5.  The evaluation for hearing loss is based on objective testing.  Higher evaluations are assigned for more severe hearing impairment.

The Board in no way discounts the difficulties that the Veteran experienced as a result of hearing loss; however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological testing of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) but finds that the evidence does not show that the Veteran's hearing loss caused marked interference with employment, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards during the period in question.  Rather, the record reflects that the Veteran also suffers from cardiovascular disease and from diabetes mellitus with peripheral neuropathy of the upper and lower extremities.  In fact, there are voluminous records addressing the Veteran's other disorders, while there is no objective evidence that his service connected hearing loss has resulted in marked interference with his employment.

To conclude, prior to August 26, 2010, the Veteran's hearing loss was properly rated as noncompensable, while beginning August 26, 2010, the evidence shows a worsening of the Veteran's hearing equivalent to a 20 percent rating.  There is no basis for a higher rating for bilateral hearing loss at this time.



ORDER

Entitlement to an initial compensable rating for a bilateral hearing loss, rated 0 (zero) percent disabling prior to August 26, 2010 is denied.

Entitlement to an increased rating for a bilateral hearing loss, rated 20 percent disabling effective August 26, 2010 is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


